Citation Nr: 1731277	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In April 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The Board acknowledges that the issues of entitlement to higher disability ratings for peripheral neuropathy left lower extremity, peripheral neuropathy right lower extremity, left hand Dupuytren's contracture, and right hand Dupuytren's contracture; service connection for hypertension; service connection for peripheral vascular disease; service connection for varicose veins; whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy left upper extremity; and whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy right upper extremity have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinea cruris is related to his active service.

2.  The Veteran's low back disability is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea cruris have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


Skin Disorder

The Veteran claims his skin disorder is related to his active service, to include as due to his conceded exposure to herbicide agents, including Agent Orange, or as secondary to his service-connected diabetes mellitus, type II.  For the following reasons and bases, the Board finds that service connection for a skin disorder is warranted on a direct basis.  

At an August 2016 VA examination, the Veteran was diagnosed with tinea cruris.  The Veteran reported having a fungal infection since his active duty service.  The examiner opined that the Veteran's skin disorder was at least as likely as not incurred in or caused by his active duty service.  The examiner reasoned that the Veteran's fungal infection initially manifested during his active duty service, and has continued through the date of the exam.

The Board notes that the Veteran's service treatment records do not contain any treatment for, or complaints of tinea cruris.  However, the Veteran is competent to report the onset, duration, location, and nature of skin symptomatology during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Accordingly, the Board finds the Veteran's report of the onset of his skin disorder to be credible and consistent with the circumstances with his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, given the medical evidence of record reflecting a diagnosis of tinea cruris during the pendency of the claim, in light of the Veteran's competent and credible statements concerning the skin condition that initially manifested during his active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the nature and origin of the Veteran's skin disability.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current skin disability, to include tinea cruris, that is as likely as not attributable to his active military service.  Under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection for tinea cruris is warranted.


Low Back Disability

The Veteran claims his low back disability is related to his active service, specifically a May 1972 low back strain.  For the following reasons and bases, the Board finds that service connection for a low back disability is warranted.

The Veteran is currently diagnosed as having degenerative joint disease and degenerative disc disease of the lumbar spine.  His service treatment records reflect a May 1972 sick bay visit for lower back pain.  Pain was noted to be localized around the lumbar spine and at its greatest when the Veteran was sitting or getting out of bed.  The Veteran was placed on light duty.  

At the November 2015 Board hearing, the Veteran testified that he strained his back in service.  The Veteran further testified that since his in-service back strain, his lumbar spine would "bulge out," requiring him to manually "pop" it back into place.

Following the Board's April 2016 remand, a December 2016 addendum medical opinion was provided pursuant to the Board's remand directives.  The examiner opined that the Veteran's low back disability was less likely than not related to his service.  The examiner reasoned that the one in-service incident did not connect to his degenerative disc disease diagnosis almost thirty years after service.  However, in rendering this opinion, the examiner did not address the Veteran's credible and competent assertions of back pain and low back disability symptomatology since the in-service May 1972 back strain.

A May 2017 private medical opinion recounted the Veteran's medical history regarding his back injury.  The examiner noted the Veteran's continuity of back pain since his in-service back strain.  The examiner opined that the Veteran's low back disability was more likely than not due to and a consequence of his military service.  The examiner reasoned that the Veteran's in-service strain, along with other in-service incidents, caused repetitive strains to the muscles and ligaments of the lower back and the ligaments around the vertebrae, which in turn caused the vertebrae of the bottom two discs to become loose.  The examiner further reasoned that the loosening of the ligaments around the vertebrae made the vertebrae more prone to causing abnormal pressure on the discs which caused degeneration of the discs, bone spurs, osteoarthritis and degenerative arthritis of the lumbar spine.

The May 2017 private opinion provides a well-reasoned opinion, and the report is adequate for adjudication.  See Nieves-Rogers v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of the December 2016 VA examination report is diminished by the fact that is does not address the Veteran's credible assertions of his back pain and symptomatology following the May 1972 in-service back strain.  As such, the Board finds that the evidence is at least in equipoise in showing the Veteran has a lumbar spine disability which is related to his active service.  Resolving all reasonable doubt in the Veteran's favor, service connection is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for tinea cruris is granted.

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.


REMAND

Unfortunately, the Veteran's claim for a higher rating for diabetes mellitus must be remanded.  In his January 2017 substantive appeal, he requested a video-conference hearing before the Board.  A review of the record reveals that the requested hearing has not been scheduled.  On remand, the Veteran must be provided an opportunity to testify at a video-conference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before the Board.  Notice of the hearing must be sent to him at his current mailing address and a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder.  Notice of the hearing must also be sent to the Veteran's representative.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


